IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


RONALD C. WILLIAMS,                         : No. 31 WM 2018
                                            :
                    Petitioner              :
                                            :
                                            :
              v.                            :
                                            :
                                            :
JACK SOMMERS, SUPERINTENDENT;               :
LIEUTENANT ZAJACZOWSKI; SCI-                :
WAYMART CHAPLAINCY, DEACON M.               :
LORENZ, REVEREND PARRY; JOSEPH              :
GRILLO, ACTING CLASSIFICATION               :
MANAGER,                                    :
                                            :
                    Respondents             :


                                      ORDER



PER CURIAM

      AND NOW, this 17th day of May, 2018, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and/or Extraordinary Relief

is DENIED.